ORDER

On October 11, 2001, the court allowed the law firm of Arent Fox Kintner Plotkin & Kahn, P.L.L.C. to withdraw as counsel of record for Systems Management American Corporation (“SMA”), and ordered SMA to find substitute counsel that would “enter an appearance by November 8, 2001”. SMA has failed to comply with this order, and its Chairman and CEO now submits as a pro se,1 a request for a 60 day extension of time “to find adequate representation”.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The request for a 60 day extension of time is denied.
(2) This appeal is hereby dismissed.
(3) Each side shall bear its own costs.

. N.B. In federal courts, a corporation must be represented by counsel. 28 U.S.C. § 1654. This requirement cannot be waived. See also Fed. Cir. R. 47.3(a).